Title: To James Madison from Louis-André Pichon, 11 April 1805
From: Pichon, Louis-André
To: Madison, James


PrivateSir,
Philadelphia 11th. April. 1805.
I have received in due time your letter of the 8th. march, honoring me with the transmission of the certificate & copy which I requested of your goodness. I have to thank you for it, and also for a letter from paris adressed to Mrs. Pichon which we received yesterday under your cover.
I now take the liberty to request you to authenticate the enclosed certificate stating the time of the arrival here of the vessell in which my papers came from Washington, she having put into New York. This paper is intended to answer some oblique intimations about my stay here which you probably have heard some times. We have determined, to embark from this for france in about a week. Mrs. Pichon’s situation makes me very uneasy under the responsibility of that decision which I feel compelled to take. However she is in good health now and in good Spirits. I do not Know that I could well be prevailed upon to revisit your happy land in a situation from which I should be liable to be called home for information, in a delay of five days. Be it as it may, we shall ever recollect the many marks of affection and regard you and Mrs. Madison, were so Kind as to bestow on us. I will cheerfully take charge of any command you may have for Paris. If the President were at washington I would offer to him also my services. I take the liberty to request you to present him my humble respects and thanks for the marked attention I and Mrs. Pichon received from him. You will, I am sure, permit me to be bold to declare that I shall ever feel proud of having had the honor of your acquaintance, & I trust deserved, in my humble Station as a politician, your esteem. Some unpleasant discussions which in the latter times occurred, will not I hope, have impaired it. This I am conscious of that I never had any other object but honestly & sincerely to provide amicable dispositions in the two nations & Governments, and counteract the dissociating causes, which have appeared to me to operate in a contrary direction. With sincere wishes for your & your country’s welfare I have the honor to be very respectfully & cordially, Sir, your most obedient most humble Servant.
L. A. Pichon
